SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act January 24, 2013 Date of Report (Date of Earliest Event Reported) Commission File No. 0-29935 Crown Equity Holdings Inc. (Exact name of Registrant as specified in its charter) Nevada, USA 33-0677140 (State of Incorporation) (IRS Employer Identification No.) 11226 Pentland Downs Street, Las Vegas, Nevada 89141 (Address of principal executive offices)(Zip Code) Company's telephone number, including area code: (702) 448-1543 Item 5.02 Departure of Directors or Principal Officers; Election of Officers; Appointment of Principal Officers. On January 24, 2013, Crown Equity Holdings Inc. (the "Company") accepted the resignation of director, Arnulfo Saucedo-Bardan, who left for personal reasons.Board member Mr. Steven Onoue has been appointed to Chairman. The Board of Directors has been reduced from five to four, effective immediately. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN EQUITY HOLDINGS INC. January 24, 2013 By: /s/ Kenneth Bosket Kenneth Bosket, CEO 3
